260 S.W.3d 927 (2008)
AMERICAN GENERAL FINANCIAL SERVICES, INC., Respondent,
v.
CEDAR BRIDGE, LLC, Appellant.
No. ED 90833.
Missouri Court of Appeals, Eastern District, Division Two.
September 2, 2008.
Thomas A. Connelly, St. Louis, MO, for appellant.
Gerard A. Nieters, O'Fallon, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Cedar Bridge, LLC. appeals the trial court's grant of a motion to set aside a default judgment entered in favor of American General Financial Services, Inc. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).